 



Exhibit 10.3
Allan Dalton
Realtor + Top Producer
2005 Executive Bonus Plan
For 2005, you will be eligible to receive a performance bonus based upon
achievement of performance objectives. Your bonus will be determined based on
the following amounts:
Thirty Percent (30%) of your 2005 bonus award will be based on Corporate
Financial Performance (as outlined below), Fifty Percent (50%) will be based on
Business Unit Financial Performance (as outlined below) and Twenty Percent (20%)
will be based on Individual Performance Objectives (as outlined below). Your
Target Bonus for 2005 is $325,000. Your Target Bonus is your expected bonus
amount assuming successful achievement of all of your performance objectives. If
you significantly exceed your performance objectives, you may receive a bonus in
excess of your Target Bonus, up to a maximum of 200% of your Target Bonus.

     
At Threshold Performance Level:
  0% of Target Bonus
 
   
At Target Performance Level:
  100% of Target Bonus (30% for Corporate Financial Performance, 50% for
Business Unit Financial Performance, 20% for Individual Performance)
 
   
At Growth Performance Level:
  200% of Target Bonus (60% for Corporate Financial Performance, 100% for
Business Unit Financial Performance, 40% for Individual Performance)

Achievement in between levels will be calculated according to a bonus formula
described below.
Corporate Financial Performance Element
The Corporate Financial Performance element will be determined based on a
financial matrix that includes Cash Operating Income and Revenue components. For
purposes of this Bonus Plan, “Cash Operating Income” means Operating Income less
non-cash charges and extraordinary, non-recurring items, calculated before
payment of executive bonuses. A copy of the matrix for your 2005 bonus, as
approved by the Compensation Committee, is being provided to you in connection
with this Bonus Plan.
Business Unit Financial Performance Element
The Business Unit Financial Performance element will be determined based on a
financial matrix that includes Operating Income achievement and Revenue
components. A copy of the matrix for your 2005 bonus, as approved by the
Compensation Committee, is being provided to you in connection with this Bonus
Plan.
Individual Performance Objectives
Your maximum potential bonus award for the Individual Performance element is 40%
of your Target Bonus (for extraordinary performance). Your expected bonus for
the Individual Performance Element is 20% of your Target Bonus (at acceptable
satisfaction of your objectives). A copy of your individual performance
objectives is being provided to you in connection with this Bonus Plan.

38